Citation Nr: 1206665	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO. 06-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), or as a result of undiagnosed illness. 

2. Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), or as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to July 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for hypertension and a lung disorder. During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama. 

In October 2006, the Veteran testified at a hearing at the RO in Montgomery, Alabama, before a Decision Review Officer (DRO). A transcript of that hearing is contained within the claims file.

The Board remanded the case in August 2010 for additional development, and it now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board in August 2010 remanded the case for VA medical examinations to address theories of entitlement based on secondary service connection and based on Persian Gulf undiagnosed illness. The Appeals Management Center (AMC) in a November 2011 Supplemental Statement of the Case (SSOC) indicated that the Veteran was scheduled for VA examinations for compensation purposes, but that he failed to appear for an examination scheduled on September 25, 2010, to address his claimed hypertension, and failed to appear for an examination scheduled on September 25, 2011, to address his claimed lung disorder. The precise one-year separation between the purported scheduling dates for the examinations suggests that the AMC may have merely misstated the scheduling date for one of these examinations in the SSOC. 

Under ordinary circumstances the Board would be compelled to adjudicate the respiratory disorder claim based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b) (2011), based on the Veteran's failure to appear for a scheduled examination without good cause shown for such failure. However, in this instance the basis for the examination is compelling, with the prior examination afforded the Veteran only a general examination in November 2004, and that examiner providing an unsatisfactory response to requests for etiology opinions for multiple disorders including respiratory disorder, despite that examiner noting documented episodes in service of dyspnea, including dyspnea causing the Veteran to seek emergency treatment two days in a row, and the Veteran reporting some respiratory difficulty since that time. In this regard, the Board notes that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Here the Veteran was afforded the November 2004 VA examination and the examiner provide no analysis to support his conclusion that an etiology opinion related to service could not be rendered. Such inadequacy of an obtained examination heightens the necessity of a further examination. Barr; Stefl. 

Additionally, the Veteran has in his June 2006 VA Form 9 informed that in service while stationed in the Persian Gulf he was exposed to thick black smoke from oil well fires, as well as smoke from burning buildings and vehicles, and dust storms. These environmental exposures potentially impacting his respiratory health were not considered by the prior VA examiner in November 2004. That examiner did note, however, that the Veteran had both a severe obstructive respiratory defect as shown by pulmonary function testing, as well as a possible restrictive defect, and that he had missed 172 days of work in the past year, apparently due to his medical conditions (though the examiner failed to specify the cause). Subsequent treatment and examination records reflect a long interval of missed work due to significant psychological difficulties. The Veteran is currently service connected and rated 50 percent disabling for posttraumatic stress disorder (PTSD) with sleep disturbance. 

The case thus presents both a sympathetic claim for a significant respiratory disorder with a documented history of respiratory difficulty in service, and evidence of significant disability including mental disability which potentially impacted his capacity to attend a scheduled VA examination to inform his respiratory disorder claim. Under such circumstances, the Board find it prudent as well as of good conscience to afford the Veteran an additional opportunity to attend a VA examination to address his claimed respiratory disorder. 

Regarding the Veteran's claim for service connection for hypertension as secondary to his service-connected PTSD, the Veteran did attend a VA examination addressing his claimed hypertension in January 2009, but as the Board noted in its August 2010 remand, the examiner failed to address whether his hypertension was aggravated by his PTSD, even while a January 2008 VA treatment record suggested this possibility. Once again, the record reflects that the Veteran failed to attend a VA examination following the Board's remand. However, the same considerations apply as with the respiratory disorders claim, with the Board here finding it both prudent and of good conscience to afford the Veteran an additional opportunity to attend a VA examination to address his hypertension claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claims. 

2. The RO should also request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims that the Veteran has not previously identified. With any necessary authorization from the veteran, the RO should attempt to obtain and associate with the claims file any identified medical records that have not yet been obtained. If the RO is unsuccessful in obtaining any such records, it should inform the Veteran and his representative of this and ask them to provide a copy of additional medical records they may have which have not been previously been submitted. 

3. After the above-requested development is completed, the RO should afford the Veteran a VA hypertension examination by a physician with appropriate expertise to determine the current nature and etiology of any hypertension, including to address questions of aggravation by psychiatric disability. Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being adjudicated based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b). The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. Do the following:

a. The examiner state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated (permanently increased in severity) by his PTSD. 

b. The examiner must also address whether the current symptoms and manifestations of the Veteran's hypertension should be classified as an undiagnosed illness, or alternatively, if the examiner believes that hypertension as present in this case is an established medical condition, he or she should so state. (This instruction is necessitated by instruction in the prior remand.)

c. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

4. Also after completion of remand instructions 1 and 2, the RO should afford the Veteran a VA respiratory disorders examination by a physician with appropriate expertise to address the nature and etiology of any current respiratory conditions. Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being adjudicated based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b). The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner should answer the following:

a. The examiner should review the claims file, including in particular the Veteran's in-service treatment for shortness of breath (documented in August 1992 and in the Veteran's separation history in May 1993); the November 2004 VA medical treatment record and examination which diagnosed the Veteran with an obstructive lung defect, COPD, and asthma; and contrary medical records and tests which have indicated that the Veteran's lungs were normal. The examination report must indicate whether such review was accomplished.

b. For each current respiratory condition found (if any), the examiner should then answer the following: is it at least as likely as not (50 percent or greater probability) that the respiratory condition is caused by, aggravated by, or otherwise causally related to the Veteran's service from July 1990 to July 1993, including due to any exposure to airborne contaminants (dust, smoke, etc.) during his service in Southeast Asia? 

c. For each current respiratory condition found (if any), the examiner must also address whether or not the condition should be classified as an undiagnosed illness, or alternatively, whether the examiner concludes that the condition has a known diagnosis, and if so the examiner should state this diagnosis. 

d. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

5. Thereafter, the RO should readjudicate the remanded claims de novo. If any benefits sought are not granted to the Veteran's satisfaction, the veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


